Exhibit 10.1

INTERNATIONAL PAPER COMPANY

PENSION RESTORATION PLAN

FOR

SALARIED EMPLOYEES

Effective April 1, 1991

Amended and Restated Effective January 1, 2009

409A Amendments Effective January 1, 2005



--------------------------------------------------------------------------------

PREAMBLE

The purpose of this International Paper Company Pension Restoration Plan for
Salaried Employees (the “Plan”) is to provide for the payment of supplemental
pension benefits, out of the general assets of International Paper Company (the
“Company”), to an eligible salaried employee in situations where such employee’s
full accrued pension benefits cannot be paid out of the trust established under
the tax-qualified retirement plan or plans sponsored by the Company or any of
its subsidiaries in which such employee participates because of statutory
limitations imposed by Internal Revenue Code Sections 415 and 401(a)(17) and
other statutes and regulations.

The portion of this unfunded plan which provides benefits solely as a result of
the impact of Internal Revenue Code Section 415 is an “excess benefit plan” as
defined in Section 3 (36) of the Employee Retirement Income Security Act of
1974, as amended (and related provisions of the Internal Revenue Code of 1986,
as amended). The Plan was authorized, effective April 1, 1991, by a resolution
of the Board of Directors of the Company dated April 9, 1991.

Effective January 1, 1993, the Plan was amended to recognize compensation
deferred under a non-qualified savings plan of the Company or its United States
subsidiaries and awards deferred under the Company’s Management Incentive Plan.

Effective January 1, 2005, the Plan was amended to the extent necessary to
incorporate the requirements of Internal Revenue Code Section 409A (“409A
Amendments”). Participants whose benefits under this Plan commence before
January 1, 2009, or who terminate employment with a vested benefit under this
Plan prior to January 1, 2005, shall have their benefits determined under this
Plan as in effect prior to such 409A Amendments.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

1.02 “Company” shall mean International Paper Company and any successor by
merger, purchase or otherwise.

1.03 “DCSP” shall mean the International Paper Company Deferred Compensation
Savings Plan.

1.04 “Designated Retirement Date” shall be as defined in Section 4.03.

1.05 “Effective Date” shall mean April 1, 1991.

1.06 “Eligible Participant” shall mean any salaried employee of the Company or
any of its United States subsidiaries or affiliated business entities who is a
participant in a Pension Plan on or after the Effective Date and (i) whose
pension benefits determined on the basis of the provisions of such Pension Plan
(without regard to the limitations of the Code) would exceed the Maximum Benefit
permitted under Sections 415 and 401(a)(17) and other provisions of the Code or
(ii) who has made deferrals under the DCSP that are not included in the
determination of Final Average Compensation under such Pension Plan, and who is
not eligible for a comparable statutory limitation excess benefit under any
other plan sponsored by the Company or its subsidiaries.

1.07 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.08 “Mandatory Payment Date” shall be as defined in Section 4.04.

1.09 “Maximum Benefit” shall mean the monthly equivalent of the maximum benefit
permitted to be paid to or on behalf of an Eligible Participant by a Pension
Plan applying the limitations of Section 415, 401(a)(17) and other provisions of
the Code.

1.10 “Pension Plan” shall mean the Retirement Plan of International Paper
Company as amended, and any other defined benefit tax-qualified retirement plan
for salaried employees sponsored by the Company or any of its United States
subsidiaries or affiliated business entities in which an Eligible Participant is
a participant.

1.11 “Plan” shall mean the International Paper Company Pension Restoration Plan
for Salaried Employees as from time to time amended or restated, a portion of
which shall be an unfunded excess benefit plan as defined in ERISA
Section 3(36).

 

2



--------------------------------------------------------------------------------

1.12 “Specified Employee” shall mean a key employee (as defined in Code
Section 416(i) without regard to Code Section 416(i)(5)) determined in
accordance with the meaning of such term under Code Section 409A and the
regulations promulgated thereunder.

1.13 “Unrestricted Benefit” shall mean the maximum monthly benefit payable to or
on behalf of an Eligible Participant, determined on the basis of the provisions
of a Pension Plan without regard to the limitations imposed under Sections 415
and 401(a)(17) of the Code or other statutory limitations, and by including in
the Pension Plan’s definition of “Compensation” any compensation deferred under
the DCSP in the calendar year deferred and any awards under the Company’s
Management Incentive Plan or the xpedx Incentive Plan deferred under the DCSP
for the calendar year earned.

ARTICLE II

VESTING

An Eligible Participant shall vest in his benefit under the Plan upon the
earlier of (i) completion of five (5) years of Vesting Service, as such term is
defined in the Pension Plan, or (ii) attainment of age 65.

ARTICLE III

CALCULATION OF BENEFIT AMOUNT

3.01 Benefit Amount. An Eligible Participant shall be entitled to a monthly
benefit from this Plan equal to the amount of his Unrestricted Benefit less the
Maximum Benefit payable on his Designated Retirement Date. In determining the
amount of the benefit payable under this Plan, (i) the early retirement or early
commencement reduction factors in the Pension Plan, if any, shall be applied
based on the Eligible Participant’s age on his Designated Retirement Date and
(ii) the charge for the Pre-Retirement Surviving Spouse’s Benefit coverage, if
applicable, shall be determined in the same manner as under the Pension Plan as
of the Eligible Participant’s Designated Retirement Date. In the event the
Eligible Participant has not made a valid benefit election by his Mandatory
Payment Date, the charge for the Pre-Retirement Surviving Spouse’s Benefit
coverage, if applicable, shall be determined based on the last known marital
status of the Eligible Participant following his termination of employment with
the Company.

3.02 Amounts Payable Under SERP. Benefits paid under Section 5(A) of the
International Paper Company Unfunded Supplemental Retirement Plan for Senior
Managers (“SERP”) are not also payable under this Plan. In the event an Eligible
Participant in this Plan also becomes eligible to participate in the SERP and
receive a benefit calculated under Section 5(B) of the SERP, such Eligible
Participant’s benefit under this Plan shall be calculated only through the
effective date of his SERP eligibility.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

TIME AND FORM OF PAYMENT

4.01 Form of Benefit Payment. Notwithstanding Section 4.05, an Eligible
Participant may elect in writing, prior to the commencement of benefit payments
required in Section 4.04, any of the forms of benefit payment under this Plan as
listed on Appendix A, as it may be amended from time to time. Once benefit
payments commence under this Section 4.01 or under Section 4.05, whichever is
applicable, the form of payment is irrevocable and cannot be changed during
retirement, except as provided under Section 5.06 in the case of an Eligible
Participant who is not located by his Mandatory Payment Date and the Plan is
later notified that his death occurred prior to the Mandatory Payment Date.

4.02 Spousal Consent Not Required for Married Participants. A married Eligible
Participant shall not be required to obtain consent of his spouse in order to
elect an optional form of payment provided in Section 4.01.

4.03 Designated Retirement Date. This Section 4.03 shall apply to any Eligible
Participant whose retirement commences after December 31, 2008 and whose
employment terminates after December 31, 2004. Each such Eligible Participant
shall have a Designated Retirement Date for purposes of the Plan. The Designated
Retirement Date shall be based on years of Vesting Service, as such term is
defined in the Pension Plan, and shall be as follows:

A. For Eligible Participants who have completed ten or more years of Vesting
Service, the Designated Retirement Date shall mean the latest of (i) January 1,
2009, (ii) the first of the month coinciding with or next following attainment
of age 55, or (iii) the first of the month immediately following the Eligible
Participant’s termination of employment with the Company.

B. For Eligible Participants who have not completed ten or more years of Vesting
Service, the Designated Retirement Date shall mean the latest of (i) January 1,
2009, (ii) the first of the month coinciding with or next following attainment
of age 65, or (iii) the first of the month immediately following the Eligible
Participant’s termination of employment with the Company.

C. For Eligible Participants who qualify for early retirement as a result of
bridging to early retirement eligibility under the Severance Bridging provision
set forth in a Benefit Schedule of the Pension Plan (at least age 53 and
completed eight years of Vesting Service), the Designated Retirement Date shall
mean the later of (i) January 1, 2009, or (ii) the first of the month
immediately following the Eligible Participant’s termination of employment with
the Company.

4.04 Mandatory Payment Date. For any Eligible Participant whose employment
terminates after December 31, 2004 and whose retirement commences after
December 31, 2008, the benefit payable under Article III shall commence no later
than the Mandatory Payment Date which is the later of (i) December 31 of the
year of the Eligible Participant’s Designated Retirement Date, or (ii) the date
2  1/2 months following the Designated Retirement Date. If the payment to the
Eligible Participant commences

 

4



--------------------------------------------------------------------------------

after his Designated Retirement Date, the payment as of the actual benefit
commencement date shall include the amount of the missed payments from the
Designated Retirement Date, plus interest.

4.05 Default Form of Benefit Payment. The default form of payment is a 20—year
Certain and Life Annuity, with the Eligible Participant’s estate as beneficiary.
An Eligible Participant’s benefit shall be paid in the default form absent an
election under Section 4.01 by the Eligible Participant’s Mandatory Payment
Date.

4.06 Required Delay for Specified Employees. Notwithstanding Section 4.04, if
the benefit becomes payable due to an Eligible Participant’s termination of
employment and such Eligible Participant is a Specified Employee, payment of
such benefit shall be made or commence on the first day of the seventh month
immediately following the Eligible Participant’s termination of employment if
such date is later than the date such amounts would otherwise be paid or
commence to be paid. If the payment to the Eligible Participant commences after
his Designated Retirement Date, the payment as of the actual benefit
commencement date shall include the amount of the missed payments from the
Designated Retirement Date, plus interest.

4.07 Pre-Retirement Surviving Spouse’s Benefit. In the event an Eligible
Participant dies before his Designated Retirement Date, if his spouse is
eligible for a pre-retirement survivor annuity under the Pension Plan, the
Eligible Participant’s spouse shall be entitled to a monthly benefit from the
Plan determined in the same manner as such pre-retirement survivor annuity based
on the Eligible Participant’s benefit amount determined under Section 3.01. The
Pre-Retirement Surviving Spouse’s Benefit shall commence on the Eligible
Participant’s Designated Retirement Date. Notwithstanding the foregoing, in the
event an Eligible Participant has not commenced benefits under the Plan, and
dies on or after his Designated Retirement Date and before his Mandatory Payment
Date, the Pre-Retirement Surviving Spouse’s Benefit shall be payable to the
Eligible Participant’s spouse.

ARTICLE V

GENERAL PROVISIONS

5.01 Administration of Plan. The Plan Administrator of this Plan shall be the
Director, Global Compensation and Benefits of the Company. This Plan shall be
administered by the Plan Administrator who shall have discretion to interpret
the provisions of the Plan, to determine the amount of benefits payable under
the Plan, and to decide any questions or disputes arising under the Plan. All
such decisions made by the Plan Administrator shall be final and binding on the
Company, its subsidiaries, the Eligible Participants and their heirs or
beneficiaries.

5.02 Amendment or Termination of Plan. The Company reserves the right to amend,
modify or terminate this Plan at any time by authority of its Board of
Directors, provided that such action shall not adversely affect any Eligible
Participant’s rights to a benefit which has become payable pursuant to the
provisions of this Plan prior to such action.

 

5



--------------------------------------------------------------------------------

5.03 Termination of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Company or a subsidiary and
any Eligible Participant, or as a right of any Eligible Participant to be
continued in employment of the Company or a subsidiary, or as a limitation on
the right of the Company or a subsidiary to discharge any of its employees, with
or without cause.

5.04 Benefit Not Assignable. An Eligible Participant’s rights under this Plan
shall not be subject to assignment, encumbrance, garnishment, attachment or
charge (whether voluntary or involuntary), and, in the event of any such
assignment, action or proceeding, any benefit otherwise payable under this Plan
shall be deemed terminated or forfeited.

5.05 Payment of FICA Taxes. At the time Federal Insurance Contributions Act
(“FICA”) taxes become due and payable by an Eligible Participant on his benefit
under the Plan, such FICA taxes shall be paid from the Plan as follows:

A. If FICA taxes are payable in the same calendar year that payment of the
benefit commences under Section 4.04, the FICA taxes shall be withheld from the
benefit paid in that calendar year and remitted on behalf of the Eligible
Participant to the U.S. Treasury; or

B. If FICA taxes are payable in a calendar year prior to the calendar year that
payment of the benefit commences under Section 4.04, the amount of the FICA
taxes and any corresponding federal, state or local income tax withholding shall
be paid from the Plan on behalf of the Eligible Participant to the U.S. Treasury
and applicable tax authorities, and the Eligible Participant’s benefit shall be
reduced by the amount of these tax payments.

5.06 Disputed Claims. In the event an Eligible Participant is not located and
does not make a valid benefit election by his Mandatory Payment Date, then the
amount of benefits payable under this Plan from such Mandatory Payment Date
shall be reported to the IRS as income to the Eligible Participant and shall be
paid to the Eligible Participant once he notifies the Plan of his whereabouts.
In the event the Plan is notified that the Eligible Participant died prior to
his Mandatory Payment Date, the Plan will correct the tax reporting to the IRS
and, if applicable, will pay the Pre-Retirement Surviving Spouse’s Benefit to
the Eligible Participant’s spouse.

5.07 Claims Procedures.

A. Any Eligible Participant or other person, or the duly authorized
representative of such individual, shall be entitled to file a written claim for
benefits under the Plan. The right of any Eligible Participant or other person
claiming a benefit under the Plan shall be initially determined by the Plan
Administrator or his appointed agent within 90 days of the receipt of the claim.
If special circumstances require an extension of time for processing the claim,
the Plan Administrator shall give a written

 

6



--------------------------------------------------------------------------------

notice of the required extension to the claimant by mail or delivery, prior to
the expiration of the initial 90-day period. The notice shall indicate the
circumstances requiring the extension and the date by which the Plan
Administrator expects to render a decision. In no event may the extension exceed
90 days from the end of the initial 90-day period.

Any partial or total denial by the Plan Administrator of a claim for benefits
under the Plan shall be stated in writing and mailed or delivered to the
claimant. Such notice of denial shall (i) set forth the specific reason(s) for
the denial, (ii) make reference to the specific provisions of the Plan on which
the denial is based, (iii) include a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary, and (iv) provide a description of the
procedure for appeal of the denied claim, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on appeal.

B. A claimant or his duly authorized representative may (i) request a review of
a denied claim by written request to the Plan Administrator, (ii) submit written
comments, documents, records and other information relating to the claim for
benefits, and (iii) upon reasonable request and free of charge, have reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits. A claimant’s request for review shall be
filed with the Plan Administrator within 60 days after receipt by the claimant
of the notice of claim denial.

Within 60 days after receipt of a request for review of a denied claim, the Plan
Administrator shall make a determination. If special circumstances require an
extension of time for processing the review of the denied claim, the Plan
Administrator shall give a written notice of the required extension to the
claimant by mail or delivery, prior to the expiration of the initial 60-day
period. The notice shall indicate the circumstances requiring the extension and
the date by which the Plan Administrator expects to render a decision. In no
event may the extension exceed 60 days from the end of the initial 60-day
period.

Any partial or total denial by the Plan Administrator of a benefit claim on
review shall be stated in writing and mailed or delivered to the claimant. Such
notice of denial shall (i) set forth the specific reason(s) for the denial,
(ii) make reference to the specific provisions of the Plan on which the denial
is based, (iii) include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits, and (iv) include a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA.

C. Any decision by the Plan Administrator shall be written in a manner
calculated to be understood by the claimant. Such decision shall be final and
binding upon the person claiming an interest in the Plan.

 

7



--------------------------------------------------------------------------------

5.08 Construction. This Plan shall be adopted and maintained according to the
laws of the state of New York (except its choice-of-law rules and except to the
extent that such laws are preempted by applicable federal law). Headings and
captions are only for convenience; they do not have substantive meaning. If a
provision of this Plan is not valid or enforceable, the validity or
enforceability of any other provision shall not be affected. Use of one gender
includes all, and the singular and plural include each other.

 

8



--------------------------------------------------------------------------------

Appendix A

Optional Forms of Life Annuity

Single Life Annuity

Fifty percent (50%) Joint & Survivor Annuity

Seventy-five percent (75%) Joint & Survivor Annuity

One hundred percent (100%) Joint & Survivor Annuity

Term Certain and Life – 5, 10, 15 or 20 Years

The forms of payment under this Plan shall be determined in accordance with
methodology defined under the Pension Plan. All forms of payment are Actuarial
Equivalent as such term is defined under the Pension Plan.